NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                JAMES NORMAN ZIEGENFUSS, Appellant.

                             No. 1 CA-CR 17-0181
                               FILED 6-12-2018


          Appeal from the Superior Court in Maricopa County
                       No. CR2015-136002-001
          The Honorable Virginia L. Richter, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                           STATE v. ZIEGENFUSS
                            Decision of the Court



                       MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Maria Elena Cruz joined.


W E I N Z W E I G, Judge:

¶1             James Norman Ziegenfuss appeals his convictions for
burglary in the second degree, false reporting to a law enforcement agency
and the resulting sentences. Ziegenfuss’ counsel filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), certifying that, after a diligent search of the record, counsel found
no arguable question of law that was not frivolous. Ziegenfuss had the
opportunity to file a supplemental brief but did not do so. Counsel asks
this Court to search the record for reversible error. See State v. Clark, 196
Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the record, we affirm
Ziegenfuss’ convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2             This case involved a Mesa burglary. Victim purchased a
trailer to renovate in August 2015. He parked the trailer in a trailer park,
storing his tools and supplies inside the cab.

¶3           Victim’s neighbor saw defendant Ziegenfuss inside the trailer
on August 3, 2015. Ziegenfuss was passing items through the trailer’s
window into a PT Cruiser. Victim had never met Ziegenfuss and never
gave him permission to enter the trailer. After loading the items,
Ziegenfuss drove away. A neighbor immediately reported the incident to
Mesa Police and described Ziegenfuss’ vehicle.

¶4           Police responded. Officer Christina Wilcox spotted and
followed Ziegenfuss in a similar vehicle to the neighbor’s description.
Ziegenfuss and Wilcox stopped at a red light. Wilcox noticed the back hatch
of the PT Cruiser was loaded and unable to close. She also noticed the PT
Cruiser had a temporary license plate, but the numbers were unclear.
Officer Wilcox conducted a traffic stop. She observed various renovation
supplies in the vehicle, including laminate flooring, cans of paint and
carpentry tools.




                                       2
                          STATE v. ZIEGENFUSS
                           Decision of the Court

¶5            Officer Wilcox asked Ziegenfuss for identification. He
provided a photocopied driver’s license, social security card and medical
identification card. The picture on the license did not match Ziegenfuss.
The date of birth also appeared to be inaccurate. Officer Wilcox conducted
a pat-down search and found another identification card with the same
photograph but a different name and birthdate.

¶6           Ziegenfuss was arrested, read his Miranda rights and
interviewed. He falsely stated that he owned a company named Built Right
Construction and had been working on a trailer he just bought.

¶7            Ziegenfuss was charged with one count of burglary in the
second degree, a class three felony (“Count 1”), and one count of false
reporting to a law enforcement agency, a class one misdemeanor (“Count
2”). He voluntarily waived his right to a jury trial on Count 2 and the court
found him guilty.

¶8             Ziegenfuss received two jury trials on Count 1. The jury could
not reach a verdict at his first, which lasted five days. Ziegenfuss asked for
permission to represent himself at the second trial and signed a written
waiver of his right to counsel. The court found that Ziegenfuss knowingly,
voluntarily and intelligently waived his right to counsel under Rule 6.1(c),
Ariz. R. Crim. P., and granted his request to represent himself with the
assistance of court-appointed advisory counsel. The jury found Ziegenfuss
guilty on Count 1 at the second trial. The jury also found an aggravating
factor that Ziegenfuss committed the offense in anticipation of pecuniary
gain and the court found he had four prior felony convictions. The court
sentenced Ziegenfuss to a ten-year term of imprisonment for Count 1 and a
concurrent six-month term for Count 2. Ziegenfuss received 401 days of
presentence incarceration credit.

¶9            He timely appealed. We have jurisdiction pursuant to Ariz.
Const. art. VI, § 9 and A.R.S. §§ 12-120.21(A)(1), 13-4031 and -4033(A)(1).

                               DISCUSSION

¶10         We have read and considered counsel’s brief and have
reviewed the entire record for reversible error. See Leon, 104 Ariz. at 300.
We find none.

¶11          The record reflects Ziegenfuss received a fair trial. He was
represented by counsel at all stages of the proceedings, prior to waiving this
right, and was present at all critical stages.



                                      3
                          STATE v. ZIEGENFUSS
                           Decision of the Court

¶12           Before his second trial, Ziegenfuss knowingly, voluntarily
and intelligently waived his right to counsel. He still had advisory counsel
appointed. The record reflects that the superior court afforded Ziegenfuss
all his constitutional and statutory rights, and the proceedings were
conducted in accordance with the Arizona Rules of Criminal Procedure.
The court conducted appropriate pretrial hearings, and the evidence
presented at trial and summarized above was sufficient to support the
court’s judgment and jury’s verdict. Ziegenfuss’ sentences fall within the
range prescribed by law, with proper credit given for presentence
incarceration.

                              CONCLUSION

¶13            Ziegenfuss’ convictions and sentences are affirmed. Defense
counsel’s obligations pertaining to Ziegenfuss’ representation in this appeal
have ended. Counsel need do no more than inform Ziegenfuss of the
outcome of this appeal and his future options, unless counsel finds “an
issue appropriate for submission” to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On
the court’s own motion, Ziegenfuss has 30 days from the date of this
decision to proceed, if he desires, with a pro se motion for reconsideration
or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4